:   A_O 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page I of I



                                             UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                              v.                                     (For Offenses Committed On or After November I, 1987)



                        Santos Sabino Teliz-Jimenez                                  Case Number: 3:19-mj-21200




    REGISTRATION NO. 83803298
                                                                                                               ~~AR   0 8 2019
    THE DEFENDANT:
     iZI pleaded guilty to count(s) 1 of Complaint                                                   CLERK ~ S. r:'.l!ST~ICT COURT
     0 was found guilty to count(s)                                         BY      ____             DE?UTY
       after a plea of not guilty.                                                           · /
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                          Nature of Offense                                                         Count Number(s)
    8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                               1

     0 The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~-




     0 Count(s)                                                                      dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United                     State~/BUreau       of Prisons to be
    imprisoned for a term of:                                      /                                  '
                                                                                    .\

                                         0 TIME SERVED                        0                                            days

     IZI Assessment: $10 WAIVED IZI Fine: WAIVED
     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     0 Court recommends defendant be deported/removed with relative,                           charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Friday, March 8, 2019


                    .. ·i .L~\ rc   {'
                                    .:
                                         .
                                         ,
                                              l'   I ,
                                                                                  Date of Imposition of Sentence
                                                                                                                  -
    Received       Y.    ,l'-)U;)_       l_At _LG
                  DUSM




    Clerk's Office Copy                                                                                                           3:19-mj-21200
